Citation Nr: 1538034	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the St. Louis, Missouri RO. 

In November 2011, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that in June 2013, prior to the initial adjudication of the claim for TDIU, the Veteran was provided with the notice required by section 5103(a).  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the June 2013 letter.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.

The Veteran has also been afforded a VA examination in connection with this claim.  The Board finds that the examination is adequate in that it is based on an evaluation of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examination includes sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted on an extra-schedular basis, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341. (2015).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently in effect for lumbar spinal stenosis with osteoarthritis and degenerative disc disease, evaluated as 10 percent disabling from March 1, 1991 to October 25, 2000, and 20 percent disabling from October 26, 2000; right lower extremity radiculopathy associated with lumbar spinal stenosis with osteoarthritis and degenerative disc disease, evaluated as 20 percent disabling from October 25, 2012; left lower extremity radiculopathy associated with lumbar spinal stenosis with osteoarthritis and degenerative disc disease, evaluated as 20 percent disabling from October 25, 2012; chondromalacia patella, left knee (no laxity), evaluated as noncompensably disabling from March 1, 1991 to October 3, 2005, and 10 percent disabling from October 4, 2005; and right tympanic membrane, perforation, evaluated as noncompensably disabling from March 1, 1991.  The combined rating is 10 percent from March 1, 1991 to October 25, 2000, 20 percent from October 26, 2000 to October 3, 2005, 30 percent from October 4, 2005 to October 24, 2012, and 60 percent from October 25, 2012.  

The Veteran does not meet the schedular criteria for consideration of a TDIU at any time during the appeal period.  See 38 C.F.R. § 4.16(a) (2015).  Nevertheless, the Board must also consider whether referral for extra-schedular consideration is warranted.  As set out above, extra-schedular consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and it is shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2015).  On this basis, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration is not in order.

The Veteran primarily claims that he is unemployable due to his service-connected chronic lumbar strain.  However, he is also service connected for a left knee disability, right and left lower extremity radiculopathy, associated with his lumbar spine disability, and right tympanic membrane perforation.  During a November 2005 VA examination, he reported that he was working as a student assistant, and that he had missed six weeks of work because the elevator was not working and he could not go up and down steps due to knee pain.  In a July 2007 statement, he reported that his employment was effected by his knee in that he was not able to do prolonged standing and walking required by retail sales.  During his July 2007 VA examination, he reported that he had been unemployed since March 2007 prior to which he worked in retail sales.  In an August 2007 statement, he reported that his lumbar strain had limited his work performance and ability to maintain gainful employment.  In a September 2007 statement, the Veteran's supervisor reported that the Veteran had problems as a student worker lifting boxes and standing for prolonged periods.  In another September 2007 statement, the Veteran's wife reported that the Veteran was unable to get out of bed, walk short distances, or do simple tasks including dressing, due to back spasms.  During his October 2007 VA examination, he reported that he was employed for the past year in retail sales at a wireless network retail outlet where he both stood and sat.  Moreover, in the August 2009 VA examination the Veteran reported that his current employment was affected by his back in that he was allowed to shift from full-time to part-time and back to full-time as needed due to a combination of his back pain and knee pain.

In accordance with the Board's November 2011 remand, the Veteran was afforded a VA examination in January 2013.  The examiner concluded that the Veteran's lumbar spine disability impacted his ability to work in that he would be restricted from repetitive bending, stooping, and more than very light lifting and carrying, as well as prolonged standing and walking.  With regard to the Veteran's left knee disability, the examiner concluded that prolonged standing and walking, and especially climbing stairs would be a problem for the Veteran when working.

The Veteran was afforded another VA examination in March 2013.  The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work, but also concluded that functional impact could not be determined under the Veteran's current stance.  The examiner opined that based on the radiological findings on examination, it was less likely as not that the Veteran was a candidate for unemployability.  He explained that the Veteran's physical findings were out of proportion to the radiological findings and were not made part of the opinion.  The examiner concluded that the Veteran's left knee disability did not impact his ability to work, and with regard to the Veteran's right tympanic membrane, the examiner opined that it is more likely than not that the Veteran's ear injury does not produce any reason for unemployability, based on the fact that he had no ear complaints.

The RO found that the findings from the January 2013 and March 2013 examinations were conflicting, and accordingly, requested another medical opinion to reconcile the findings.  A VA opinion was submitted in January 2014.  The examiner noted that based on the available evidence, he could not determine whether the Veteran was working.  However, the evidence did show that he was working in April 2013, and presumably in 2012, as he reported missing work during that year.  The examiner also noted that records from 2013 indicated that the Veteran was playing golf, but had back pains.  He also noted that there were numerous physical therapy notes and no-show visits, and X-rays of the back and knee showed very minimal findings, not proportionate to his examination and complaints.  In addition, the examiner noted that the Veteran's examination results did not concur with his testing results.  

The examiner also noted that the March 2013 examination findings were determined unreliable because the Veteran could not perform range of motion of the trunk, yet in the ensuing months, he underwent physical therapy for his back and range of motion (albeit limited) was performed.  The examiner concluded that the Veteran's symptoms and complaints are not in proportion with medical findings and fact, and this fact leads one to suspect other issues at play.  Likewise, the examiner noted that the Veteran's ear problem has healed according to ENT notes, and therefore, the findings are not aligned with the Veteran's complaints and do not appear to be consistent.  

Based on his review of the evidence, the examiner opined that it is likely that the Veteran's back disability (based on his severe complaints) would likely interfere with very physical or exertional work, but would unlikely prevent sedentary or routine type of employment.  He noted again that the knees appear to cause some discomfort, but again testing and orthopedic comments and findings do not align with the Veteran's level of complaints.  Therefore, he opined that the knee is less likely to prevent employment.  He opined that the ear issue should not interfere with physical or sedentary employment.  Finally, the examiner concluded that when all the service-connected issues are combined, due to the unusual presentation of medical fact and testing reviews from multiple providers, it is less likely that the Veteran's service-connected issues, in combination, will prevent him from obtaining and maintaining gainful employment, based on his education and employment background.

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected disabilities render him unable to work.  Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to any of his service-connected disabilities.  Furthermore, the January 2014 VA examiner (the only examiner to give an adequate opinion on the Veteran's employability) opined that the Veteran's service-connected lumbar spine disability would prevent physical or exertional work, but would unlikely prevent sedentary or routine type of employment, that his knee disability and ear disability would not prevent the Veteran from working, and that all of his service-connected disabilities combined would not prevent him from obtaining and maintaining gainful employment.  There is no contrary medical opinion of record.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disabilities, and consideration of the educational and occupational history. 

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time during the appeal period, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required.



ORDER

Entitlement to TDIU is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


